DETAILED ACTION
This is in response to the Patent Application filed 9/17/2019 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments, see Page 1 of the response to Election/Restriction, filed 11/23/2021, with respect to the restriction between groups 1 and 2 have been fully considered and are persuasive.  The Restriction Requirement mailed 11/4/2021 has been withdrawn. 

Specification
The title of the invention TURBINE ENGINE is generic and non-descriptive because turbine engines are known in the prior art. A new title is required that is clearly indicative of the invention to which the claims are directed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “the core shaft is a second core shaft” in combination with “a first core shaft connecting the second turbine to the second compressor” (Claim 19, lines 4-7) must be shown or the feature(s) canceled from the claim(s). Applicant’s drawings do not show two shafts interconnecting a single compressor to a single turbine. No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “14a” in Figure 2, “14b” in Figure 2, “58a” in Figure 2, “58b” in Figure 2, “59” in Figure 2, “66a” in Figure 2, “T8” in Figure 5B, “17a” in Figure 7, “Aflow” in Figure 9, “W” in Figure 9, “P0” in Figure 9, and “T0” in Figure 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 

Claim Objections
Claims 1-2, 6-13, 20 are objected to because of the following informalities: 
“the exit” (Claim 1, line 4; Claim 2, line 6; Claim 7, line 3) is believed to be in error for - - an exit - -;
“the flow” (Claim 1, line 9) is believed to be in error for - - the airflow - -;
“the circumference” (Claim 1, lines 11 and 12) is believed to be in error for - - a circumference - -;
“the engine” (Claim 1, line 12; Claim 2, lines 2-3; Claim 2, lines 14-15; Claim 7, line 2; Claim 9, line 3; Claim 12, line 3; Claim 12, line 4) is believed to be in error for - - the gas turbine engine - -;
“the fan temperature rise” (Claim 1, line 25) is believed to be in error for - - the fan tip temperature rise - -;
“the range” (Claim 1, line 26; Claim 2, line 24) is believed to be in error for - - a range - -;
“the centerline” (Claim 2, line 2) is believed to be in error for - - a centerline - -;
“the portion” (Claim 2, line 14; and Claim 6, lines 6-7) is believed to be in error for - - a portion - -;
“the fan blade portion” (Claim 6, line 5) is believed to be in error for - - the fan blade radially outer portion - -;
“the entrance” (Claim 6, line 7) is believed to be in error for - - an entrance - -;
“the highest pressure compressor ” (Claim 7, line 4) is believed to be in error for - - a highest pressure compressor - -;
“the casing” (Claim 8, line 3) is believed to be in error for - - the core casing - -;
“the radial position” (Claim 8, line 5) is believed to be in error for - - a radial position - -;

“the leading edge” (Claim 8, line 7) is believed to be in error for - - a leading edge - -;
“the forwardmost rotor” (Claim 8, line 7) is believed to be in error for - - a forwardmost rotor - -;
“the radially inner portion” (Claim 8, line 10) is believed to be in error for - - a radially inner portion - -;
“NKg-1s” (Claim 9, line 4) is believed to be in error for - - Nkg-1s - -;
 “the air” (Claim 10, line 6) is believed to be in error for - - air - -;
“the fan face” (Claim 10, line 6) is believed to be in error for - - a fan face - -;
“the area” (Claim 10, line 8) is believed to be in error for - - an area - -;
“Kgs-1N-1K1/2” (Claim 10, line 9) is believed to be in error for - - Kgs-1N-1K1/2 - -;
“dH/Utip2” (Claim 11, line 2) is believed to be in error for - - dH/Utip2 - -;
“the enthalpy” (Claim 11, line 3) is believed to be in error for - - an enthalpy - -;
“the (translational) velocity” (Claim 11, line 3) is believed to be in error for - - a translational velocity - -;
“the fan tip” (Claim 11, line 3) is believed to be in error for - - a fan tip - -;
“the conditions” (Claim 12, line 2; Claim 12, line 3) is believed to be in error for - - conditions - -;
“the midpoint” (Claim 12, line 4) is believed to be in error for - - a midpoint - -;
“A gas turbine engine” (Claim 13, line 1 and Claim 14, line 1) is believed to be in error for - - The gas turbine engine - -
“the forward speed” (Claim 13, line 2) is believed to be in error for - - a forward speed - -;
“the Overall Pressure Ratio” (Claim 16, line 2) is believed to be in error for - - Overall Pressure Ratio - -;
“the second turbine” (Claim 19, line 6) is believed to be in error for - - the first turbine - -; and
 - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings, in re Vaeck. 947, F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and/or use the claimed invention is not a single, simple factual determination. Rather it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the 
Applicant claims: “a core compressor to fan tip temperature rise ratio of: (the core compressor temperature rise) / (the fan temperature rise) is in the range from 2.67 to 3.8” recited in lines 24-26 of claim 1; “a core compressor to fan tip temperature rise ratio of: (the core compressor temperature rise) / (the fan tip temperature rise) is in the range from 2.67 to 3.8” recited in lines 22-24 of claim 2; the core compressor to fan tip temperature rise ratio is in the range from 2.67 to 3.7” recited in lines 2-3 of claim 3; and “the core compressor to fan tip temperature rise ratio is in the range from 2.67 to 3.8” in line 5 of Claim 20. Although Applicant’s specification states that features that obtain an engine with a ratio within the above range include “a large flow area fan design, with the fan being arranged to rotate at a relatively slow speed (optionally facilitated by use of a gearbox 30) in order to achieve a low fan tip temperature rise); and/or a core compression system with high levels of efficiency and optimized loading that facilitate obtaining a high thermal efficiency” (Page 31, lines 7-12 in Applicant’s specification), Applicant gives no direction with respect to what values of fan diameter, fan stage count, fan blade count, bypass ratio, fan blade speed, fan pressure ratio, axial velocity, fan blade turning angle, compressor blade count, compressor stage count, compressor blade speed, compressor pressure ratio, compressor blade turning angle, etc., would achieve the large flow area fan design, slow speed, and/or high level of efficiency, and optimized loading. It is additionally noted that the terms “large, slow, low, and high” are relative terms not defined by the specification which would provide a standard for ascertaining the requisite degree. It is also unclear from Applicant’s specification whether both a large flow area fan and a compression system with high level efficiency is required to achieve the above claimed ratio or if only one of a large flow area fan or a compression system with high levels of efficiency is required to achieve the above claimed ratio. Therefore, Applicant’s specification does describe and the drawings do not illustrate the details of the structural features which would allow the engine to achieve the above claimed ratio.
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the core compressor to fan tip temperature rise ratio required by 
Claims 3-20 are rejected for the same reasons discussed above due to their dependency to independent claim 1.
Applicant claims “a core compressor temperature rise in the range from 2.9 to 4.0” recited in line 2 of claim 5. Although Applicant’s specification states “The relatively high core compressor temperature rise may be provided by having a core compressor aerodynamic design that is efficient at high level loading, which typically can be achieved with 13 stages of compression or greater” (Page 30, lines 36-38 in Applicant’s specification), Applicant gives no direction with respect to what values of compressor blade count, compressor blade speed, compressor pressure ratio, compressor blade turning angle, etc., are used to achieve the core compressor that is efficient at high loading. Therefore, Applicant’s specification does describe and the drawings do not illustrate the details of the structural features which would allow the engine to achieve the above claimed ratio.
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the core compressor temperature rise required by the claims. It is further noticed, as discussed above, that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Applicant claims “a quasi-non-dimensional mass flow rate Q is defined as: Q=                                
                                    W
                                    
                                        
                                            
                                                T
                                                _
                                                0
                                            
                                            
                                                P
                                                _
                                                0
                                                .
                                                A
                                                _
                                                f
                                                a
                                                n
                                            
                                        
                                    
                                
                            . where: W is mass flow rate through the fan in Kg/s; T0 is average stagnation temperature of the air at the fan face in Kelvin; P0 is average stagnation pressure of the air at the fan face in Pa; Afan is the area of the 2; and has a value in the range from 0.025 to 0.038 Kgs-1N-1K1/2 at cruise conditions” recited in lines 2-9 of claim 10. Applicant’s disclosure merely repeats the claim language and does not describe or show any structural details of an engine, and in particular the fan of the engine, which would be required to attain the recited values of the claimed quasi-non-dimensional mass flow rate. 
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the claimed quasi-non-dimensional mass flow rate required by the claims. It is further noticed, as discussed above, that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Applicant claims “wherein a fan tip loading at cruise conditions is defined as dH/Utip2, wherein dH is enthalpy rise across the fan and Utip is the (translational) velocity of the fan tip is in the range from 0.25 to 0.4 (Page 5, lines 1-5)” recited in lines 2-4 of claim 11. Applicant’s disclosure merely repeats the claim language and does not describe or show any structural details of an engine, and in particular the fan of the engine, which would be required to attain the recited values of the claimed fan tip loading.
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the claimed fan tip loading required by the claims. It is further noticed, as discussed above, that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fan temperature rise" in line 25. There is insufficient antecedent basis for this limitation in the claim.
Claims 3-20 are rejected for the same reason above based on their dependency to claim 1.
Regarding claims 12 and 18, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pointon et al. (GB 201703521 [app. no. GB 1703521.3] – see NPL cited on 892 and corresponding US PGPUB 2018/0252166).
Regarding Independent Claim 1, Pointon teaches (Figures 1-2) a gas turbine engine (10) for an aircraft (see Figure 1, Page 1, line 5 and Page 10, lines 16-19) comprising:
an engine core (9) comprising a turbine (18 or 19), compressor (15 or 16), and a core shaft (23 or 24) connecting the turbine (18 or 19) to the compressor (15 or 16), wherein a compressor exit temperature (the temperature exiting 16) is defined as an average temperature of airflow at the exit (see Figure 1) from the compressor (15 or 16) at cruise conditions (Page 8, lines 8-10) and a core entry temperature (the temperature at the entrance to 9) is defined as an average temperature of airflow entering the engine core (9) at cruise conditions (Page 8, lines 8-10), and a core compressor temperature rise (the rise in temperature due to 15 and 16; see Figure 1) is defined as: the compressor exit temperature (the temperature at the exit of compressor 16; see Figure 1) / the core entry temperature (the temperature at the entrance to core 9; see Figure 1); the engine core (9) further comprising an annular splitter (the structure that defines and separates an interior of the bypass duct 22 and an exterior surface of the core duct; see Figure 1) at which the flow is divided between a core flow (the flow through 15, 16, 17, 18, 19; see Figure 1) that flows through the engine core (9), and a bypass flow (the flow through 22; see Figure 1) that flows along a bypass duct (22), wherein stagnation streamlines around the circumference of the engine (due to the flow through fan 13 to 9 and 22; see Figure 1), stagnating on a leading edge of the annular splitter (the structure that defines and separates an interior of 
a fan (13) located upstream of the engine core (9), the fan (13) comprising a plurality of fan blades (see Figure 1) extending from a hub (see Figure 1), each fan blade having a leading edge (the upstream-most end of blades at 13; see Figure 1) and a trailing edge (the downstream-most end of blades at 13; see Figure 1), each fan blade having a radially outer portion (see Figure 1) lying within the streamtube (see the structure shown in Figure 1) that contains the bypass flow (the flow through 22), and wherein a fan rotor entry temperature (the temperature at the entrance to fan 13; see Figure 1) is defined as an average temperature of airflow (from 12) across the leading edge (at the upstream-most end of blades at 13; see Figure 1) of each fan blade (13) at cruise conditions (Page 8, lines 8-10) and a fan tip rotor exit temperature (the temperature at the exit of fan 13; see Figure 1) is defined as an average temperature of airflow (from 12) across the radially outer portion (see Figure 1) of each fan blade (at 13; see Figure 1) at the trailing edge (the downstream-most end of blades at 13; see Figure 1) at cruise conditions (Page 8, lines 8-10) and a fan tip temperature rise (the rise in temperature due to 13) is defined as: the fan tip rotor exit temperature (the temperature at the exit of fan 13; see Figure 1) / the fan rotor entry temperature (the temperature at the entrance to fan 13; see Figure 1),
	and wherein a core compressor to fan tip temperature rise ratio of: the core compressor temperature rise (the rise in temperature due to 15 and 16; see Figure 1) / the fan temperature rise (the rise in temperature due to 13) is in the range of 2.67 to 3.8.
Although Pointon does not explicitly teach that the core compressor to fan tip temperature rise ratio is in the range of 2.67 to 3.8, Pointon does teach that the gas turbine engine includes large bypass ratios (the ratio of mass flow through the bypass duct to mass flow through the core) may be greater than 13 and up to 25 (see Page 7, lines 12-34) and also teaches that the fan may have a diameter of greater than 85 inches and up to 170 inches (see Page 8, lines 1-2). Pointon further teaches that the gas turbine engine may include a gearbox that facilitates the fan to be rotated at a reduced speed (see Page 3, lines 17-31), wherein the gear ratio may be at least 3 and may be as large as 5 (see Page 8, line 28 – Page 9, "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Pointon further teaches that in order to achieve high thrust it is necessary for the fan to have a large diameter and there is a correlation between the amount of thrust produced and the bypass ratio (see Paragraphs 0041-0042). Therefore, the fan diameter and bypass ratio of the gas turbine engine of large flow area fan design are recognized as a result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the fan diameter and/or the bypass ratio leads to an increase in the thrust achieved by the engine.  
Therefore, since the general conditions of the claim, i.e. that the flow area of the fan can be increased by increasing the fan diameter and/or the bypass ratio, were disclosed in the prior art by Pointon, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fan area as taught by Pointon in order to increase the thrust achieved by the engine. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller
Regarding Independent Claim 2, Pointon teaches (Figures 1-2) a gas turbine engine (10) for an aircraft (see Figure 1, Page 1, line 5 and Page 10, lines 16-19) comprising:
an engine core (9) having a core radius (see Figure 1) defined between the centerline (11) of the engine (10) and a forwardmost tip (see Figure 1) of the engine core (9), wherein the engine core (9) comprises a turbine (18), compressor (16), and a core shaft (24) connecting the turbine (18) to the compressor (16), wherein a compressor exit temperature (the temperature exiting 16) is defined as an average temperature of airflow at the exit from the compressor (16; see Figure 1) at cruise conditions (Page 8, lines 8-10) and a core entry temperature (the temperature at the entrance to 9) is defined as an average temperature of airflow entering the engine core (9) at cruise conditions (Page 8, lines 8-10), and a core temperature rise (the rise in temperature due to 15 and 16; see Figure 1) is defined as: the compressor exit temperature (the temperature at the exit of compressor 16; see Figure 1) / the core entry temperature (the temperature at the entrance to core 9; see Figure 1); and a fan (13) located upstream of (see Figure 1) the engine core (9), the fan (13) comprising a plurality of fan blades (see Figure 1) extending from a hub (see Figure 1), each fan blade having a leading edge (the upstream-most end of blades at 13; see Figure 1) and a trailing edge (the downstream-most end of blades at 13; see Figure 1), wherein a radially outer portion of each fan blade (at 13) is or comprises the portion of each fan blade at a distance (see Figure 1) from the centerline (11) of the engine (10) greater than the core radius (the distance between centerline 11 and the forwardmost tip of core 9; see Figure 1), and wherein a fan rotor entry temperature (the temperature at the entrance to fan 13; see Figure 1) is defined as an average temperature of airflow (from 12) across the leading edge (at the upstream-most end of blades at 13; see Figure 1) of each fan blade (at 13) at cruise conditions (Page 8, lines 8-10) and a fan tip rotor exit temperature (the temperature at the exit of fan 13; see Figure 1) is defined as an average temperature of airflow (from 12) across the radially outer portion (see Figure 1) of each fan blade (at 13; see Figure 1) at the trailing edge (the downstream-most end of blades at 13; see Figure 1) at cruise conditions (Page 8, lines 8-10) and a fan tip temperature rise (the rise in temperature due to 13) is defined as: the fan tip rotor exit 
and wherein a core compressor to fan tip temperature rise ratio of: the core compressor temperature rise (the rise in temperature due to 15 and 16; see Figure 1) / the fan temperature rise (the rise in temperature due to 13) is in the range of 2.67 to 3.8.
Although Pointon does not explicitly teach that the core compressor to fan tip temperature rise ratio is in the range of 2.67 to 3.8, Pointon does teach that the gas turbine engine includes large bypass ratios (the ratio of mass flow through the bypass duct to mass flow through the core) may be greater than 13 and up to 25 (see Page 7, lines 12-34) and also teaches that the fan may have a diameter of greater than 85 inches and up to 170 inches (see Page 8, lines 1-2). Pointon further teaches that the gas turbine engine may include a gearbox that facilitates the fan to be rotated at a reduced speed (see Page 3, lines 17-31), wherein the gear ratio may be at least 3 and may be as large as 5 (see Page 8, line 28 – Page 9, line 8). Applicant’s specification describes that a core compressor to fan tip temperature rise ratio in the range of 2.67 to 3.8 is obtained by having “A large flow area fan design, with the fan 23 being arranged to rotate at a relatively slow speed (optionally facilitated by use of a gearbox 30) in order to achieve a low fan tip temperature rise; and/or a core compression system with high levels of efficiency and optimized loading that facilitate obtaining a high thermal efficiency” (Page 30, line 25 – Page 31, line 12 of Applicant’s specification). Therefore, according to Applicant’s specification, Pointon’s gas turbine structure would necessarily obtain the core compressor to fan tip temperature rise ratio in the range of 2.67 to 3.8. It is noted that "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Pointon further teaches that in order to achieve high thrust it is necessary for the fan to have a large diameter and there is a correlation between the amount of thrust produced and the bypass ratio (see Paragraphs 0041-0042). Therefore, the fan diameter and bypass ratio of the gas turbine engine of In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the fan diameter and/or the bypass ratio leads to an increase in the thrust achieved by the engine.  
Therefore, since the general conditions of the claim, i.e. that the flow area of the fan can be increased by increasing the fan diameter and/or the bypass ratio, were disclosed in the prior art by Pointon, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fan area as taught by Pointon in order to increase the thrust achieved by the engine. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 3, Pointon teaches the invention as claimed and as discussed above. Although Pointon does not explicitly teach that the core compressor to fan tip temperature rise ratio is in the range of 2.67 to 3.7, Pointon does teach that the gas turbine engine includes large bypass ratios (the ratio of mass flow through the bypass duct to mass flow through the core) may be greater than 13 and up to 25 (see Page 7, lines 12-34) and also teaches that the fan may have a diameter of greater than 85 inches and up to 170 inches (see Page 8, lines 1-2). Pointon further teaches that the gas turbine engine may include a gearbox that facilitates the fan to be rotated at a reduced speed (see Page 3, lines 17-31), wherein the gear ratio may be at least 3 and may be as large as 5 (see Page 8, line 28 – Page 9, line 8). Applicant’s specification describes that a core compressor to fan tip temperature rise ratio in the range of 2.67 to 3.8 is obtained by having “A large flow area fan design, with the fan 23 being arranged to rotate at a relatively slow speed (optionally facilitated by use of a gearbox 30) in order to achieve a low fan tip temperature rise; and/or a core compression system with high levels of efficiency and optimized loading that facilitate obtaining a high thermal efficiency” (Page 30, line 25 – Page 31, line 12 of Applicant’s specification). Therefore, according to Applicant’s specification, Pointon’s gas turbine structure would necessarily obtain the core compressor to fan tip temperature rise ratio in the range of 2.67 to 3.8. It is noted that "the discovery of a previously unappreciated property of a prior art composition, or of a scientific Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Pointon further teaches that in order to achieve high thrust it is necessary for the fan to have a large diameter and there is a correlation between the amount of thrust produced and the bypass ratio (see Paragraphs 0041-0042). Therefore, the fan diameter and bypass ratio of the gas turbine engine of large flow area fan design are recognized as a result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the fan diameter and/or the bypass ratio leads to an increase in the thrust achieved by the engine.  
Therefore, since the general conditions of the claim, i.e. that the flow area of the fan can be increased by increasing the fan diameter and/or the bypass ratio, were disclosed in the prior art by Pointon, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fan area as taught by Pointon in order to increase the thrust achieved by the engine. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 5, Pointon teaches the invention as claimed and as discussed above. Pointon teaches (Figures 1-2) a high pressure compressor (16) which may includes 12 stages of compression (see Page 4, lines 25-34) and a low pressure compressor (15) including at least one stage of compression (see Figure 1 and Page 4, lines 25-34) . Applicant states that a compressor temperature rise of 2.9 to 4.0 may be achieved with 13 stages of compression or greater (see Page 30, lines 22-38).
Therefore, according to Applicant’s specification, Pointon’s gas turbine structure would necessarily obtain the core compressor temperature rise in a range of 2.9 to 4.0. It is noted that "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding Claim 6, Pointon teaches the invention as claimed and as discussed above. Pointon further teaches (Figures 1-2) a nacelle (21) surrounding (see Figure 1) the fan (13) and the engine core (9) and defining a bypass duct (22) outside of the engine core (9), and wherein the fan tip rotor exit temperature (the temperature at the exit of fan 13; see Figure 1) and the fan rotor entry temperature (the temperature at the entrance to fan 13; see Figure 1) each provide an airflow temperature across the fan blade portion (at a radially outer portion of 13; see Figure 1) in a bypass stream of air (from 12 to 22; see Figure 1) about to enter the bypass duct (22), and wherein the radially outer portion of each fan blade (the radially outer portion of 13; see Figure 1) is the portion of each fan blade (13) extending across the entrance to the bypass duct (the entrance to 22; see Figure 1).
Regarding Claim 8, Pointon teaches the invention as claimed and as discussed above. Pointon further teaches (Figures 1-2) wherein the engine core (9) comprises a core casing (the casing surrounding 15, 16, 17, 18, 19; see Figure 1) arranged to separate a core airflow (the airflow directed from 15 to 17) within the casing (the casing surrounding 15, 16, 17, 18, 19; see Figure 1) from a bypass airflow (the airflow directed from the fan 13 to duct 22; see Figure 1) outside the casing (see Figure 1), and wherein the core entry temperature (the temperature at the entrance to core 9; see Figure 1) is: (i) the temperature of the core airflow (the airflow through 9) at the radial position of the forwardmost point of the core casing (the casing surrounding 15, 16, 17, 18, 19; see Figure 1).
Regarding Claim 9, Pointon teaches the invention as claimed and as discussed above. Pointon further teaches (Figures 1-2) wherein a specific thrust of the engine at cruise conditions (Page 8, lines 8-10), defined as net engine thrust divided by mass flow rate through the engine (see Figure 1 and Page 5, lines 12-17), is in the range from 50 to 100 Nkg-1s (the specific thrust may be in the range 7 lbf/lbm.s [~68.65 Nkg-1s] to 10 lbf/lbm.s [~98.07 Nkg-1s]; see Page 5, lines 12-17). 
It is noted that "when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner,
Regarding Claim 11, Pointon teaches the invention as claimed and as discussed above. Pointon further teaches (Figures 1-2) wherein a fan tip loading at cruise conditions (Page 8, lines 8-10) is defined as dH/Utip2, wherein dH is enthalpy rise across the fan and Utip is the (translational) velocity of the fan tip is in the range from 0.25 to 0.4 (Page 5, lines 1-5).
Regarding Claim 12, Pointon teaches the invention as claimed and as discussed above. Pointon further teaches (Figures 1-2) wherein cruise conditions means the conditions at mid-cruise of an aircraft to which the engine is attached (see Page 8, lines 8-13).
Regarding Claim 13, Pointon teaches the invention as claimed and as discussed above. Pointon further teaches (Figures 1-2) wherein the forward speed of the gas turbine engine at cruise conditions is in the range of from Mn 0.75 to Mn 0.85 (see Page 8, lines 8-13).
It is noted that "when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding Claim 14, Pointon teaches the invention as claimed and as discussed above. Pointon further teaches (Figures 1-2) wherein the cruise conditions correspond to: atmospheric conditions defined by the International Standard Atmosphere at an altitude of 10668m (35,000ft) and a forward Mach Number of 0.85 (see Page 8, lines 8-10). 
Regarding Claim 15, Pointon teaches the invention as claimed and as discussed above. Pointon further teaches (Figures 1-2) wherein the cruise conditions correspond to atmospheric conditions at an altitude that is in the range of from 10500m to 11600m (cruise conditions correspond to 35,000ft [10668m]; see Page 8, lines 8-10).
Regarding Claim 16, Pointon teaches the invention as claimed and as discussed above. Pointon further teaches (Figures 1-2) wherein the Overall Pressure Ratio at cruise is greater than 40 and lower than 80 (see Page 8, lines 8-25).
Regarding Claim 17, Pointon teaches the invention as claimed and as discussed above. Pointon further teaches (Figures 1-2) wherein: (i) the fan tip radius is in the range from 110 cm to 150 cm (the fan diameter may be 95 inches [corresponding to a fan tip radius of 120.65 cm]; see Page 8, lines 1-7); or (ii) 
It is noted that "when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding Claim 18, Pointon teaches the invention as claimed and as discussed above. Pointon further teaches (Figures 1-2) a gearbox (14) that receives an input from the core shaft (23) and outputs drive to the fan (13) so as to drive the fan (13) at a lower rotational speed (see Page 6, lines 13-18) than the core shaft (23), and wherein, optionally, the gearbox (14) has a gear ratio in the range of 3.2 to 5 (the gear ratio is at least 3.4 and may be as large as 5; see Page 8 , line 33 – Page 9, line 2).
Regarding Claim 19, Pointon teaches the invention as claimed and as discussed above. Pointon further teaches (Figures 1-2) wherein: the turbine (18) is a second turbine (see Figure 1), the compressor (16) is a second compressor (see Figure 1), and the core shaft (24) is a second core shaft (see Figure 1); the engine core (9) further comprises a first turbine (19), a first compressor (15), and a first core shaft (23) connecting (indirectly; see Figure 1) the second turbine (18) to the second compressor (16); and the second turbine (18), second compressor (16), and second core shaft (24) are arranged to rotate at a higher rotational speed (the arrangement show in Figure 1) than the first core shaft (23).
Regarding Claim 20, Pointon teaches the invention as claimed and as discussed above. Pointon further teaches (Figures 1-2) a method of operating a gas turbine engine (10) on an aircraft (see Figure 1, Page 1, line 5 and Page 10, lines 16-19), the gas turbine engine (10) being defined in claim 1 (discussed above), wherein the method comprises: operating the gas turbine engine (10) to provide propulsion under cruise conditions (see Page 8, lines 8-10).
Although Pointon does not explicitly teach operating the gas turbine engine such that the core compressor to fan tip temperature rise ratio is in the range of 2.67 to 3.8, Pointon does teach that the gas turbine engine includes large bypass ratios (the ratio of mass flow through the bypass duct to mass flow through the core) may be greater than 13 and up to 25 (see Page 7, lines 12-34) and also teaches that the fan may have a diameter of greater than 85 inches and up to 170 inches (see Page 8, lines 1-2). Pointon further teaches that the gas turbine engine may include a gearbox that facilitates the fan to be "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Pointon further teaches that in order to achieve high thrust it is necessary for the fan to have a large diameter and there is a correlation between the amount of thrust produced and the bypass ratio (see Paragraphs 0041-0042). Therefore, the fan diameter and bypass ratio of the gas turbine engine of large flow area fan design are recognized as a result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the fan diameter and/or the bypass ratio leads to an increase in the thrust achieved by the engine.  
Therefore, since the general conditions of the claim, i.e. that the flow area of the fan can be increased by increasing the fan diameter and/or the bypass ratio, were disclosed in the prior art by Pointon, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fan area as taught by Pointon in order to increase the thrust achieved by the engine. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pointon et al. (GB 201703521 [app. no. GB 1703521.3] – see NPL cited on 892 and corresponding US PGPUB 2018/0252166) in view of Schwarz et al. (US 2015/0247461).
Regarding Claim 4, Pointon teaches the invention as claimed and as discussed above. Pointon does not teach, as discussed so far, wherein the fan tip temperature rise is in the range from 1.05 to 1.11.
Applicant’s specification states that the fan tip temperature rise in the range of 1.05 to 1.11 is obtained by designing the fan to “have pressure ratios at cruise of: Fan Tip Pressure Ratio: in the range of 1.2-1.45; optionally in the range of 1.35-1.44; and further optionally equal to 1.41; Fan Root Pressure Ratio at cruise: in the range of 1.18-1.30, and optionally equal to 1.24; and/or Fan Pressure Ratio: in the range of 1.35-1.43, and optionally equal to 1.39.” (Page 28, lines 7-25). 
Schwarz teaches (Figures 1-4) that the fan is designed for a particular flight condition – typically cruise at about 0.8 Mach and about 35,0000 feet (see Paragraph 0037) and that a low fan pressure ratio is less than about 1.45 (Paragraph 0038). Therefore, according to Applicant’s specification, Schwarz’s gas turbine structure would obtain the fan tip temperature rise in the range from 1.05 to 1.11. It is noted that "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Schwarz further teaches that a low fan pressure ratio is desirable because it has the potential to reduce fuel burn, and is realized due to the larger diameter of the fan blades that have a characteristic of weight versus fan frontal area that enables favorable engine configurations (Paragraph 0044). Therefore, the fan pressure ratio (which according to Applicant, facilitates that claimed fan tip temperature rise) is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 
Therefore, since the general conditions of the claim, i.e. that the fan pressure ratio can be reduced below 1.45 thereby achieving the claimed fan tip temperature rise, were disclosed in the prior art by Schwarz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fan pressure ratio as taught by Schwarz in order to reduce fuel burn. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pointon et al. (GB 201703521 [app. no. GB 1703521.3] – see NPL cited on 892 and corresponding US PGPUB 2018/0252166) in view of Kniat (US 4,055,997).
Regarding Claim 7, Pointon teaches the invention as claimed and as discussed above. Pointon further teaches (Figures 1-2) wherein the engine (10) comprises more than one compressor (15, 16). Pointon does not teach measuring the compressor exit temperature at the exit from the highest pressure compressor.
Knait teaches (Figures 1-2) measuring (at T3) the compressor exit temperature (see Column 1, lines 34-50) at the exit (see Figure 1) from the highest pressure compressor (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pointon to include measuring the compressor exit temperature at the exit from the highest pressure compressor, as taught by Knait, in order to compute the air to fuel ratio and calculate the turbine inlet temperature (see abstract and Column 1, lines 34-50 of Knait). 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pointon et al. (GB 201703521 [app. no. GB 1703521.3] – see NPL cited on 892 and corresponding US PGPUB 2018/0252166) in view of Waters et al. (Analysis of Turbofan Propulsion System Weight and Dimensions).
Regarding Claim 10, Pointon teaches the invention as claimed and as discussed above. Pointon does not teach, as discussed so far, wherein a quasi-non-dimensional mass flow rate Q is defined as: Q=                        
                            W
                            
                                
                                    
                                        T
                                        _
                                        0
                                    
                                    
                                        P
                                        _
                                        0
                                        .
                                        A
                                        _
                                        f
                                        a
                                        n
                                    
                                
                            
                        
                    . where: W is mass flow rate through the fan in Kg/s; T0 is average stagnation temperature of the air at the fan face in Kelvin; P0 is average stagnation pressure of the air at the fan face in Pa; Afan is the area of the fan face in m2; and has a value in the range from 0.025 to 0.038 Kgs-1N-1K1/2 at cruise conditions.
Waters teaches (see Pages 6-7) a quasi-non-dimensional mass flow rate Q (WffF) has values ranging from approximately 0.027883 Kgs-1N-1K1/2 to 0.033996 Kgs-1N-1K1/2 (see equation 10 on page 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pointon to include the quasi-non-dimensional mass flow rate Q having a value in the range from 0.025 to 0.038 Kgs-1N-1K1/2, as taught by Waters, in order to provide the fan section with desired engine frontal dimensions and flow characteristics (Pages 6-7 of Waters).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741